 GIDINGS &t I.L-WIS. INC.`441(;iddings & LeIwis, Inc. and I)istrict No. 10 and lodgeNo. 1402, of International Association of M.achin-ists and Aerospace Workers, AFL-CIO and ThePermanent Replacements at G;iddings & Lewis.'Party in InterestGiddings & Lewis, Inc. and District No. 10 and lAdgeNo. 1402, of International Association of Machin-ists and Aerospace Workers, AFI-CIOGiddings & Lewis Machine Tool Co. and Paul E. Er-hard, Petitioner and The International Associationof Machinists and Aerospace Workers, Lodge 1402of District 10, AFL-CIOGiddings & Lewis, Inc., Employer-Petitioner andLodge 1402, International Association of Machin-ists and Aerospace Workers, AFL-CIO. Cases 30CA-3950. 30-CA-4214, 30-CA-4306, 30-CA-4367, 30-RD-388, and 3(0RM-367January 30, 1979DECISION AND ORDERBY CHIAIRMAN FANNING; AND MEMBERS JENKINSAND PENELI.OOn August 2, 1978, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, District No. 10. and LodgeNo. 1402, of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO (herein-after called the Union) filed exceptions. The Respon-dent thereafter filed exceptions and a supportingbrief and a motion to reject the Union's exceptions.Subsequently, the General Counsel, Respondent. andthe Union entered into a joint stipulation in settle-ment of those portions of the above-captioned caseswith respect to the eight named employees whowere found by the Administrative Law Judge to havebeen discriminatorily discharged, inc:uding the find-ings and conclusions with respect to the four employ-ees 4 which were the sole basis for Respondent's ex-ceptions.The name of the part) in Interest appeirs i amended at the hearinghe Respondent has moed that the Board reject the L n,.ln'. exceptionsbecause. nter ala, he5fail to set forlh speclftcall Ithe qllest.in of proce-dure. fact. law., r polics t[o hich exreptiolns iar tdken., ind ffl Ito nltif tileBoard f the grounds for it, ex.ceptionl r the rportlon ollf the recold reelldon in uppoit of Its psltlon Sec 1t12 46(h of the Board's Rules o.rl RcLu-latitols, Serie"s it s ealllilded. siiies thlt ;in exception whi.h dloe, llcompls wiih the rcquireltennts .Ih.itt sect.r n l.is he tlcd.I rll d.l " ,]thiugh the nmon' exceptions do niot fullx cO.npl\ lthl IIhe requlicnmcllens fthe rule, we ha.e decided nt to. disregard thenl it Ilhc sufllicientls deig-nate the porlions of the [)ecis ln ,e I ht nl i claml ed werec cr',TleItl Hi,,(;e,cris 4t iltl.l tn t In ( illrtla, 224 NI RB R tH ,- I )7,tiRobert Rock. l;lain Jelks. Io, [Deer. Joe flIdiuf. I).lc Pelhlc,Rger Jbher. Arnold Rirff, .., ind )a sd HBelJim Dleer Je Baldauf [).ac I'eccblcs. alnd Rgcr .1,Ibr240 NlRB No. 64Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act. as amended, the Na-tional Iabor Relations Board has delegated its au-thority in this proceeding to a three-nliember panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findingss andconclusions of the Administrative l.aw Judge asmodified herein.In the joint stipulation, the General Counsel Re-spondent and the Union stipulated that, upon ap-proval by the Board, the eight named employees whowere found by the Administrative Law Judge to havebeen discriminatorily discharged would be accordedthe mutually agreed-upon remedy specified below.°The Board, having considered the matter, is of theview that the parties' joint stipulation will avoid fur-ther litigation and effectuate the purposes of the Act.Therefore, the joint motion regarding the named dis-criminatees is hereby granted. Accordingly. as Re-spondent has agreed to withdraw its exceptions uponthe Board's approval of the stipulation and as theUnion's exceptions are without merit except as other-wise noted in the remedy section below, the Adminis-trative Law Judge's Decision and recommendationsare hereby revised to reflect the same.REMI-.DNHaving found that the Respondent committed cer-tain unfair labor practices, it shall be ordered tocease and desist therefrom, and, because of the na-ture of the violations found, to cease and desist from.in any other manner, interfering with, restraining, orcoercing employees in the exercise of their rightsguaranteed under Section 7 of the Act. The Respon-dent shall also take certain affirmative action de-The tInion hs excepted Io certain credihilit findings made b theAdminstralle l.aw Judge It s the Board's established pohlc not ti oer-rule ian i Adnlinstranise La Jidge's resolutions ith respect Io credlblhtsunle-s the lear preponderance f all of the reles.ant eidence cn\l nces lsthat the resolulions are incorrect. Slandard Dr Ht1/! ProIhl. /1o1 91NIRB 544 (1950). enld 188 .2d 362 3d (r. 195i). We ha,e carefullexn.lmlned the record Ind find n basis for reversing hs finding.,In the first sentence of sec 111i(().(I) of his Decistln. the Administr.at eLa, Judre fund that the srike coimmenced n or about October I, 97t)Ihe rec rd ndicates tha.t the strike began n r aibout ()October .175' Inhis dscussion of Intcidelnt Ill.Ing (ierrs Wonser. he Xdnnillltrittse I .,Judge refers to an ffice Il~erllooking the exectutse prking lot I he rc rdre eals thati the ffice sIt referred n s c aped bhs tritest & Krrel l IotV. llter\V hilwe c ree' Ith the \di tinsllriltlrtc I l Jd111 I h.t Nlk -\lI1CI Ct]., ld In mllsco ndlulct it JIul 30t. 1976 ,fr l4lih ;I cer nitllrt th.lt hliflschlrg.c as v. arrliied Respllndent. wc do tlot rcl o his finidiltS \IitlIre t the alleged asilillt lIi .p1ce officer ait the picket hincl II \liLts 176 Ihe n edence offered in supprt if this allIllllhn .1 s'tit elllIf fllni. whlch Is 1 I ohslure ilt reeal whelher hie, intenlntl;lls sirtltk tlteifl( Cll 1 Is pillsted flI t, ell it n AHbler ., II t .tre, ed Li a resil t li Ieill d] ilt. "i 1d tlc , p ltc ffl tcr i II t t tIfs .it (he h ct I llS1ix f fle C' lil cTnpl.es ntt i dicl ill t l.' w r [ f ir;11tll i. lx ..d I IVNlli I1cillMltellcielll t Rplclcnl-GiDDINCS & LEWIS. N. 441 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned to effectuate the policies of the Act.Having found that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act by terminating RobertRock, Elaine Jenks, Tom Deer, Joe Baldauf, DavePeebles, Roger Jaber, Arnold Roloff, Jr., and DavidBell, and having found that the stipulation of theparties concerning the above-named employees ef-fectuates the purposes of the Act, we will order Re-spondent, pursuant to the terms of said stipulation,to offer to Elaine Jenks and Arnold Roloff, Jr., im-mediate and full reinstatement to the jobs to whichthey would have been recalled if it had not been forthe discrimination against them or, if those jobs nolonger exist, to substantially equivalent jobs; and tomake the following named employees whole for anyloss of pay, benefits or other rights or privileges theymay have suffered as a result of the discriminationagainst them, by paying them the amounts set forthopposite their respective names, and, except for Ar-nold Roloff, Jr., and Elaine Jenks, by paying thempension benefits as if they had terminated their em-ployment as of October 22, 1978; and regarding Ar-nold Roloff, Jr., and Elaile Jenks, by paying themwhatever pension benefits similarly situated employ-ees may be entitled to, with interest:and privileges they may have suffered as a result ofthe discrimination against them, together with inter-est. Backpay shall be computed as prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950),with interest as prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Giddings & Lewis, Inc., Fond du Lac, Wisconsin, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in or activities onbehalf of District No. 10 and Lodge No. 1402, ofInternational Association of Machinists and Aero-space Workers, AFL-CIO, or any other labor organi-zation, by terminating employees because they en-gaged in an economic strike.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer to Elaine Jenks and Arnold Roloff, Jr.,immediate and full reinstatement to the jobs to whichthey would have been recalled if it had not been forthe discrimination against them or, if those jobs nolonger exist, to substantially equivalent jobs.(b) Make the following named employees wholefor any loss of pay, benefits, or other rights and privi-leges they may have suffered as a result of the dis-crimination against them by paying them theamounts set forth opposite their respective names,with interest; and, except for Arnold Roloff, Jr., andElaine Jenks, by paying them pension benefits as ifthey had terminated their employment as of October22, 1978; and by paying Arnold Roloff, Jr., andElaine Jenks whatever pension benefits similarly situ-ated employees may be entitled to:Robert RockElaine JenksTom DeerJoe BaldaufDave PeeblesRoger JaberArnold Roloff, Jr.,David Bell$10,000.00$10,352.95$11,000.00$13,000.00$10,000.00$10,000.00$10,856.53$ 3,673.36The Administrative Law Judge found in his con-clusions that Respondent failed to present any evi-dence to justify the January 4, 1977, discharge ofstrikers Harry Kuenzi, Larry Schibline, and PaulZiegelbaur. However, he failed to provide for them inhis remedy on the grounds that they had alreadybeen reinstated on the preferential hiring list, as ofJune 22, 1977. However, these employees would havebeen placed on the preferential hiring list on January4, 1977, but for Respondent's unlawful discharge ofthem. As the record does not conclusively show thatthese three individuals would not have been rein-stated prior to June 22, 1977, there remains the possi-bility that these three employees might have been re-called had it not been for their discharges.Accordingly, we shall order that Respondent offerthem immediate and full reinstatement to the jobs towhich they would have been recalled, if they wouldhave been recalled prior to their actual reinstate-ments on the preferential rehire list, and make themwhole for any loss of pay, benefits, or other rightsRobert RockElaine JenksTom DeerJoe Baldauf$10,000.00$10,352.95$11,000.00$13,000.007See, generally. Isis Plumbing & Heaiing Co. 138 NLRB 716 (1962).This additional modification to the Administrative Law Judge's recom-mended remedy is not in contravention of any terms of the joint stipulationregarding the other named discriminatees. The stipulation expressly statesthat it is "in settlement of only those portions of the ahove-captioned casesdealing with the discharges or' the eight named employees. GIDDINGS LEWIS, INC.443Dave Peebles $10,000.00Roger Jaber $10,000.00Arnold Roloff, Jr., $10,856.53David Bell $ 3,673.36(c) If Harry Kuenzi, Larry Schibline, and PaulZiegelbauer would have been recalled prior to June22, 1977, but for the discrimination against them, of-fer them immediate and full reinstatement to the jobsto which they would have been recalled or, if thosejobs no longer exist, to substantially equivalent jobs:and make them whole for any loss of pay, benefits, orother rights and privileges they may have suffered asa result of the discrimination against them, in themanner set forth in the remedy section of this Deci-sion, with interest.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll, social security, personnel records, and re-ports, timecards, recall procedure records and re-ports, and all records necessary to analyze theamounts of backpay due under the terms of this Or-der, or analyze who ought to be reinstated pursuantto this Order.(e) Post at its plants in Fond du Lac, Wisconsin,copies of the attached notice marked "Appendix." Copies of said notice, on forms provided by the Re-gional Director for Region 30. after being dulysigned by an authorized representative of the Re-spondent, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other ma-terial.(f) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that Cases 30-RD-388 and30-RM-367, be remanded to the Regional Director.In the event that this Order is enforced h\ .I judgmenl iof a tnitcd StateCourt of Appeals. the words in the notlice realdiln Posted h, Order of [tieNational labor Relations Board" shall read "Polted Pursulnl Io a .Judg-ment of the niled States (Court of Appe:ll I nforcilf ian ()rder f theNational Iashir Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or ac-tivities on behalf of District No. 10 and LodgeNo. 1402, of International Association of Ma-chinists and Aerospace Workers, AFL-CIO, orany other labor organization, by terminatingemployees because they engage in an economicstrike.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed by Section 7 ofthe National Labor Relations Act, as amended.WE WILL offer to Elaine Jenks and Arnold Ro-loff, Jr., immediate and full reinstatement to thejobs to which they would have been recalled if ithad not been for discrimination against them or,if those jobs no longer exist, to substantiallyequivalent jobs.WE WILL make the following named employ-ees whole for any loss of pay, benefits, or otherrights and privileges they may have suffered as aresult of the discrimination against them, withinterest. The following named employees, withthe exception of Elaine Jenks and Arnold Ro-loff, Jr., are entitled to but have waived theirrights to reinstatement:Robert Rock Dave PeeblesElaine Jenks Roger JaberTom Deer Arnold Roloff, Jr.Joe Baldauf Dave BellWE WILL offer to Harry Kuenzi, Larry Schib-line, and Paul Ziegelbauer immediate and fullreinstatement to the jobs to which they wouldhave been recalled prior to June 22, 1977, if any,if it had not been for the discrimination againstthem, or, if those jobs no longer exist, to sub-stantially equivalent jobs, and we will makethem whole for any loss of pay, benefits, orother rights and privileges they may have suf-fered as a result of the discrimination againstthem, with interest.GIDDIN(;S & LEWIs, INC.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS. Administrative Law Judge: This casewas heard at Fond du Lac, Wisconsin, on various datesbetween August 29, 1977, and January 12. 1978.GDDINGS & LEWIS, INC. 443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe original charge was filed on January 7, 1977, andfirst, second, and third amended charges were filed on Jan-uary 14, January 20, and February 22, 1977, respectively,by District No. 10 and Lodge No. 1402. of InternationalAssociation of Machinists and Aerospace Workers, AFL('IO thereinafter referred to as Union), and the RegionalDirector for Region 30 of the National Labor RelationsBoard issued a complaint and notice of hearing on June 30,1977, in Case 30-CA-3950, alleging violations of Section8(a)(2), (3), (5) and derivative 8(a)(1) violations of the Na-tional Labor Relations Act, as amended. A charge wasfiled on June 23, 1977, by the Union, and the RegionalDirector issued a complaint and notice of hearing on July29, 1977, in Case 30-CA-4214, alleging violations of Sec-tion 8(aX3) and (1) of the Act. These cases were consoli-dated for hearing by the Regional Director on August 2,1977. A charge was filed on September 27, 1977, by theUnion, and the Regional Director issued a complaint onNovember 1, 1977, in Case 30-CA-4367, alleging viola-tions of Section 8(a)(3) and (1) of the Act. Case 30-CA4367 was consolidated for hearing with Cases 30-CA-3950and 30-CA-4214 at hearing on November 5, 1977.A charge was filed on August 19. 1977, by the Union,and the Regional Director issued a complaint on Septem-ber 26, 1977, in Case 30-CA 4306, alleging violations ofSection 8(a)(3) and (I) of the Act. This case was consoli-dated on September 27, 1977, at the above hearing, withCases 30-CA 3950, 30-CA-4214, and 30-CA-4367, butwas heard after the completion of all the evidence in theother cases.Pursuant to a petition filed on September 23, 1976, and aStipulation for Certification Upon Consent Election execu-ted by the parties on October 13, 1976, an election wasconducted in Case 30-RD--388, on October 27, 1976. Chal-lenges were sufficient to affect the results of the election.On November 18, 1976, the Regional Director issued a no-tice of hearing to resolve the issues raised by the challengedballots. A hearing in Case 30-RD 388 was convened onNovember 29, 1976, before a hearing officer designated bythe Regional Director. That hearing was postponed indefi-nitely on January 10, 1977. pending the resolution of thecharges filed in Case 30-CA 3950. The processing of theEmployer's petition for an election in Case 30-RM 367,filed on February 24, 1977. was also blocked as a result ofthe aforesaid charges.On July I. 1977, the Regional Director concluded thatinasmuch as the complaint in Case 30-CA---3950. alleged,inter alia, unlawful interference and assistance by the Em-ployer in the processing of the decertification petitionthereby engaging in conduct inconsistent with its obliga-tion to bargain in good faith, and inasmuch as the Region-al Director further concluded that the allegations con-tained in the complaint are related to a determination as towhether a legitimate question concerning representationhad been raised in Cases 30 RD--388 and 30 RM 367, theRegional Director therefore issued an Order consolidatingthese cases for hearing, ruling, and a decision b an admin-istrative law judge.'Ihe only issue to bhe litigated before me, therefore, withrespect to the representation case, is whether a question ofrepresentation could have been raised. The issue is neces-sarily resolved by the disposition of the 8(a)(2), (5), andderivative 8(a)(l) allegations in Case 30-CA-3950.With respect to the 8(a)(2) and 8(a)(5) allegations, theissues raised are whether the Respondent engaged in con-duct whereby it caused and assisted the decertification ef-fort of employees who had previously been hired as strikereplacements and conduct "which utilized the illegally in-spired and assisted petition as a means to avoid bargain-ing."With respect to the balance of the allegations in the com-plaint, the issues are:1. Whether Respondent violated Section 8(a)(3) and (1)of the Act by discriminatorily discharging the followingemployees because of their activities on behalf of theUnion (Cases 30-CA 3950 and 30-CA-4214):Nick AblerHarvey AckermanJoe BaldaufEd BallwanzHerb BerghandlerLen BurtonTom DeerBob McGrathAl GreenJohn HuttarRoger JaberElaine JenksHarry KuenziJerry MeisnerDennis MertensPete MeyerCorrine NielsonDave PeeblesRobert PerronRobert RockArnold Rolloff, Jr.Larry SchiblineMaurice SchmuhlGerry WonserPaul Ziegelbauer2. Whether Respondent violated Section 8(a)(3) and (1)of the Act by discriminatorily suspending and discrimina-torily discharging its employee David Bell because of hisactivities on behalf of the Union. (Case 30-CA-4367.)3. Whether Respondent violated Section 8(a)(3) and (1)of the Act by refusing to place employees Glen Dille, Nor-man MacArthur, and Fay Christ on the post-strike prefer-ential rehire list and by failing to recall employees EugeneBecker and Ed Smith because of their engagement in unionactivities. (Case 30-CA-4306.)All parties were given full opportunity to participate, toproduce competent, material, and relevant evidence, to ex-amine and cross-examine witnesses, to argue orally, and tofile briefs.On March 24, 1978, counsel for the General Counselmoved to withdraw that portion of the allegations in Case30 CA 3950, consisting of the alleged conduct violative ofSection 8(a)( ), (2), and (5) of the Act. The Charging Partyfiled a motion in opposition thereto with supporting briefs.The Respondent submitted a brief in support of GeneralCounsel's motion.On April 26, 1978, the Respondent moved to reopen therecord for the receipt of certain documentary evidence.Ihese post-trial motions will he discussed infra.riefs were filed with respect to the 8(a)(3) issues onApril 26, 1978.RcKlpondent's appeal of the Regilona; l i)lrecitor's dclSloll 11 on,olidateIhc,c l.asts a denied h the Board prior toi the opening of the hearing Athe hillllg Rcpiondenl iloi cd t I e cl tile represecnlatlon Lascs I hlt nIII-I,1 '.l d lletnied GIDDINGS & IWIS, INC.445IUpon the entire record and my observation of the wit-nesses. I make the following:FINOINS OF FAC( AND CN('I IISIONS OF I.AsII JRISSDI('I IONGiddings & Lewis, Inc.. herein Respondent, is a Wiscon-sin corporation engaged in the manufacture of machinetools at its main plant and headquarters located in Fonddu lac, Wisconsin, at various other manufacturing facilitieslocated in Fond du Lac, and in other cities in Wisconsin.During a representative period, Respondent shipped andsold goods and services valued in excess of $50,000 from itsFond du Lac, Wisconsin, facilities directly to points locat-ed outside the State of Wisconsin.Respondent is, and has been at all material times, anemployer engaged in commerce within the meaning of Sec-tion 2(2). (6), and (7) of the Act.II THE I.ABOR OR(iANIZAIIONAt times material herein, the Union has been, and is, alabor organization within the meaning of Section 2(5) ofthe Act.III THE UNFAIR LABOR PRACTI('ESA. BackgroundThe Respondent and the Union have maintained a col-lective-bargaining relationship for 40 years. during whichtime a succession of collective-bargaining agreements werenegotiated and implemented, and the terms of which cov-ered Respondent's production and maintenance employeesin Fond du Lac, Wisconsin.The most recent negotiations for a new contract com-menced in 1975. A prime issue in those negotiations provedto be Respondent's desire for a modification of the incen-tive pay plan.An economic strike commenced on October 1, 1975. thatendured until November 20, 1976. The Respondent main-tained limited operations until April 26, 1976, when strikereplacements were hired and commenced employment.Thereafter, violence erupted at the picket line in Fond duLac, particularly in late April and early August 1976.B. The 8(a)(1), (2). and (5) AlegationsThe General Counsel originally contended that the strikewas converted into an unfair labor practice strike in Au-gust 1976, in that the strike was prolonged by the conductof Respondent in unlawfully initiating and assisting theefforts of certain strikers who had handed together andwere identified as the replacement employees commitIce(herein committee). That unlawful conduct was not firstalleged until well after the Regional Director had proceed-ed with the decertification petition that had been iled hbthose replacement workers, well after an election had beenconducted, and after a challenged ballot proceeding hadconvened.The cause for the Regional Director's issuance of com-plaint and the subsequent lengthy litigation endured in thiscase can be attributed to one individual. Paul Erhard. Itseems that Mr. Erhard. who had been hired in May 1976 asa strike replacement, played the single, most effective roleas the leader on behalf of the committee with respect to itsformation, organization, the solicitation of funds from fel-low nonstrikers. and the preparation and filing of the de-certification petition: in December 1976, he decided to giveevidence that his efforts were instigated by and aided bythe Respondent.As conceded by all parties, the General Counsel's entirecase with respect to the 8(a)(2), (5), and derivative 8(a)(1)allegations is premised on the testimony of Mr. Erhard.Many weeks of tortuous litigation revolved about the c.ed-ibility of Erhard. However, subsequent to the close of thehearing, the General Counsel, in his own words. "has un-dertaken a total review of the entire record." and has con-cluded that his primary witness, Erhard, is not credible.2Therefore, the General Counsel moved to withdraw allallegations of the complaint relative to the 8(a)(2), (5). andderivative 8(a)(1) issues. Respondent joined that motion.The Charging Partv opposed the motion arguing that r-hard is, indeed, a credible witness. Its entire argument.hovever, was premised upon an exhibit that I had refusedto accept into evidence, i.e., the results of a very limited.selective polygraph test administered to Erhard subsequentto the commencement of these proceedings. That test cen-tered about a few selected questions that were placed toErhard by a polygraph expert. The Charging Party cited noprecedent in its brief nor did it raise an) arguments notpresented at the hearing.' The case cited by the ChargingParty and argued by the Charging Party at the hearing wasrejected by me then as not in point with respect to theadmissibility of polygraph tests for the purpose of credibili-ty resolutions. I remain unpersuaded as to the argumentsof the reliability of such tests in the judicial process. Fur-thermore, the polygraph test was too selective, in part in-conclusive, and of little probative value. Therefore, I findno reason to reverse my ruling nor to revise my rationale asexplicated at the hearing.4Accordingly, I pass upon theGeneral Counsel's motion in light of the record as adducedwith due regard to the Board's stricture that such motionsare not to be granted peremptorily, on the mere behest ofthe General Counsel, but rather, only upon the applicationof judicial discretion)Erhard testified in great depth and detail as to the pro-cess in which he initiated and participated in the deccrtifi-I II (n-ld. (' Ol llnC ,l l- .alIuded Ito ci,i.rn. d.1 ,¢1,t<cTd subcquc ll 1Ith neLi .In 1ii .L\Cl. II1\ t) l.r'lri hcrlnlli I inltc to Ithe lec td .a. .Id-i.11,L L. ~A)llul,, ,IICIl x.'\~1C 1 1ill%*11l,,;S lyL'X ,Ii f I.'111k,1 l? Iro, I des .IdiqLJ a l tV Ii',,l ., wt_/,, ?nl. 1J.9 NI N h 9'4 I IJl h' I tISS , ( ,,r q ri.' la 221 NI Rb 134i ( T'127 i. I , I , '91 I101. (I) ( it 9l c Il-.. Skick,- SLIcTihIf. : I it.o\, and Anal.ms~i .olIt. [)Ckh ll " 7() ~ lL' ' I it6 .] 1~)it" II ( hixCr "J I 1)I IL~I ..OLl Pr- -SC>,',,, t ,,, I ,, R -I,, ', ( ,, ' i, A , i R,:W 'I , I.N, I , il [ RB | It i (. ,, ,, 9'; I,. 142I1 R 'B 't< Ill,Up n teenie rcrd a d m bsrain ofte wt(IDDINS & LEWiS, INC. 445 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation effort. He testified with respect to numerous inci-dents wherein he was encouraged, aided, and abetted bysupervisors, and managers of the Respondent. Virtually allevidence of Respondent conduct vis-a-vis the decertifica-tion effort rested upon his testimony. That is to say, everystep involved a head to head credibility conflict with thetestimony of Respondent's agents. His testimony was alsocontradicted by the testimony of fellow replacement em-ployees, by nonunit employees, and others with respect tothe central issue, and it was also contradicted with respectto subsidiary issues by the testimony of third parties, byexpert testimony, and by documentary evidence.Upon a review of the testimony of all witnesses, I findthe testimony of those witnesses who contradicted Erhardto have been infinitely more convincing, not only in de-meanor, but with respect to internal and external consis-tency and inherent probability as well. I find no need torecite herein a prolonged, exhaustive analysis of that testi-mony. Some comment, however, is warranted with respectto Erhard. a witness that the General Counsel originallyproffered as one who deserved credence. By his own testi-mony, Erhard was revealed to be a highly biased witnessand an inherently improbable witness, who, on past occa-sions, in collateral matters has engaged in misrepresenta-tions.In December 1976, Erhard had become "fed up" anddecided to quit his employment. His relationship with fel-low committee members had turned sour as he was ac-cused by them of misappropriating funds collected by thecommittee and entrusted to him. However, he concededthat the prime reason for his quitting his employment wasRespondent's refusal to pay him the amount he requestedin compensation for damages suffered to his automobile incrossing the picket line. He quit his employment at a timewhen he had no prospect for future employment, when hewas in financial distress and hounded by several creditors,and at a time when he was pressed for support payments tohis second and current wife in a divorce proceeding.' Henevertheless quit his job, with alacrity contacted represen-tatives of the Union, and suggested to them that he couldbe the vehicle by which the Union could continue to main-tain their representation status by giving evidence againstthe Respondent. In the course of several meetings withagents of the Union, payment of money to him was ex-plicitly discussed. No firm commitment was made until,accompanied by union agents, he appeared at the BoardRegional Office, and with union agents coming and goingduring the interview, he gave an affidavit adverse to theRespondent. Up to that point, the Union paid only for hismotel room in Milwaukee and for his car rental from Fonddu Lac to Milwaukee. Immediately after testifying, theUnion committed itself to the payment to him of the sumof $4,000 and a promise of $225 per week.He testified that the $4,000 was to be given for the pur-pose of allowing him to relocate himself and his familyfrom Fond du Lac, Wisconsin, to Washington, D.C. Hisweekly salary at Respondent's plant had been $225. He' rhard adrnittedls Iold a fellow conilliitee member Aho accused hI1I11 fbeing invlsed in the decertification efforts for selfish reasoins. that l thi sright I'mr going t get -what I can oul of it"was paid $225 by the Union each week until a job wasfound for him by the Union at another employer. Aftergiving his affidavit on January 7, 1977, he was accompa-nied by a union agent on a flight to Washington, D.C. Hisfare was paid for by the Union. He stayed at the EmbassySquare Apartment Hotel for I week at the expense of theUnion which also paid his telephone charges. He was pro-vided a rental car, gratis. A check for $4,000 was deliveredto him at a meeting with a union agent in a cafeteria onConnecticut Avenue, in downtown Washington, D.C., onJanuary 11 or 12, 1977.The benevolence of the Union continued thereafter. InMarch 1977, he was arrested upon a criminal charge filedby committee members. A union agent loaned him themoney to pay $200 for the bond required of him by thecourt. No promissory note was executed for this loan. Thesame union agent loaned him $420 in April 1977 to pay hisoverdue rent bill. Erhard did give the agent a noninterestbearing note in return. The same union agent appearedwith Erhard in court and later assisted him in obtaining anattorney.Erhard was questioned many times on direct and cross-examination as to the purpose of these gratuities. At onepoint, he testified that he "forgot" the purpose. Later, hecould only respond that the $4,000 was an estimate of whathis family relocation expenses might be. That Erhard hadintended to relocate his wife and child in Washington,D.C., is patently improbable. At that time, a divorce pro-ceeding was pending and Erhard was subject to a tempo-rary order for support. Moreover, he had been living inmotels under an assumed name and he had admittedly toldone of the motel managers that he did so because he wasinvolved in a divorce action.Following I week of residence at the Embassy SquareApartment Hotel, he rented basement space in a privatehome in Washington, D.C., for $150 a month which heexplained was to be used for temporary "living" quarters.However, he admitted that he contacted his first wife inWashington, D.C., made no reference to her of his secondwife and child, and told his first wife when he gave hermoney that there was a "lot more" money where that camefrom. Despite the fact that he had a family car in Wiscon-sin, he bought a second vehicle in Washington, D.C.In February 1977, Erhard decided to abandon his pur-ported plan to move to Washington, D.C., inasmuch as hissecond wife, about whom he testified that he loves "veryOn April 26. 1978. Respondent moved to reopen the record for receiptof a certified copy of the original judgment of conviction in State of Wiscon-von .P'ld Edward rhard. Circuit Court. Fond du Lac County. Wisconsin,Case 20894 Ifiled April 10. 1978). which disclosed that on February 2. 1978.Erhard was convicted of crimes of theft committed on February 15. 1977,within the meaning of Wisconsin statutes Sec 943.20(1)(a). and that hispunishment includes imprisonment (stlaed by probation) for a term of upto 2 ears. he General Counsel's response stated that he has no objectionto the receipt of the aforesaid exhibit. Rule 609a) of the Federal Rules ofEv-iience provides for the admissibility of such evidence during cross-exam-inatul Ifiower. such evidence was not available at the time of cross-ex;mination. he (h.argiing Part has requested deferral of any ruling onhis eldence "pending te outcome of an appeal." Rule 609(e). however,specifica;li pro ides that an ppeal does not render evidence of a convictioninadmissible Inasmuch as the credihility of Erhard is paramount. the evi-dence of cinviction is admissihle. undue delas would result upon deferral toIhe a:lpeal process, .id vidence of an appeal is it;elf admissible under Rulet09(c)i I hereb girrnt Respondent's motion. GIDDING & LEWIS, INC.447much," had no desire to abandon her native Wisconsinwhere her family resides. However, when he moved back toWisconsin he did not rejoin his second wife until sometimelater. Although he also testified on further examinationthat he decided to move to Washington, D.C., for fear ofhis personal safety as a prounion witness, he gave no expla-nation as to why that was no longer a consideration. Al-though he testified that he told his second wife that hecame to Washington, D.C., to obtain a privateinvestigator's license, he failed to testify to any actual at-tempts to seek employment in the Washington, D.C., area.He therefore returned to Wisconsin, where the Union as-sisted him in finding employment. There was no evidencethat he was ever asked by the Union to account for the$4,000 that was ostensibly tendered for his relocation ex-penses.The conduct of Erhard, according to his testimony, thusdiscloses that he was strongly in debt to the Union for itsfinancial assistance which was rendered on a continuingbasis. Assuming that such aid was rendered for the purposeof enabling him to relocate his family, Erhard's own testi-mony of an intent to actually relocate is unbelievable. Inany event, assuming the most innocent intentions, such fi-nancial reliance by Erhard placed him in such a position ofdependency as to remove him completely from the statusof a dispassionate, objective witness. Rather, it cast him inthe role of one possessed of a rather extreme bias. More-over, I found his demeanor to be totally unconvincing. Hegave every impression of being stridently partisan, calculat-ing, and openly hostile to the Respondent. Al'hough atother times, he effected a nonchalance, he was pointedlyevasive, obscure, hesistant, and confused when questionedas to the details of this financial arrangement with theUnion.Although Erhard displayed great imagination in his de-tailed testimony of Respondent's alleged complicity in thedecertification effort, I found him to be a venal, improba-ble, and discreditable witness. Moreover, in every criticalarea of his testimony, he was contradicted by witnesseswho testified coherently, spontaneously, responsively, con-vincingly, and credibly.Accordingly, it is my conclusion that the GeneralCounsel's representation that Erhard is not a credible wit-ness is supported by the record and concurs with my ownevaluation. Therefore, the General Counsel's motion towithdraw allegations of Section 8(a)(l), (2), and (5) of theAct as alleged in Case 30-CA-3950 is hereby granted.C. The 8(a)(3) Allegations1. Employees discharged for strike misconductThe parties stipulated that the employees set forth in thecomplaints in Cases 30-CA-3950, 30-CA-4214, and 30-CA-4367, participated in a strike against Respondentwhich had commenced on or about October 1,. 1976, andwhich had terminated on or about November 19, 1976:and that on November 19, 1976, an unconditional offer toreturn to work was made by them or by the Union on theirbehalf.8It was further stipulated that all of the aforesaidemployees, with the exception of employee David Bell,were denied reinstatement and were discharged on orabout January 4, 1977, on the alleged grounds that the'engaged in misconduct during the course of the strike.9There is no question as to the fact that violence eruptedon the picket line at Respondent's Fond du Lac facilitiesparticularly in late April and mid-August 1976. Serious andextensive incidents of mass picketing, assaults, batteries,threats, vandalism, and an all out harassment of strike re-placements occurred. Police reinforcements were com-pelled to make extraordinary efforts to control the crowdsof strikers and strike sympathizers at plant entrances. Thescene was described by Respondent's and GeneralCounsel's witnesses alike as that of a near riot. Arrests weremade and numerous persons were taken into police custo-dy. The Regional Director was constrained to file a 10()injunction petition with the Federal District Court and atemporary restraining order issued by that court againstthe Union in late August. The underlying unfair laborpractice case filed against the Union was, however, settled.In Rubin Bros. Footwear, Inc., et al., 99 NLRB 610, 611(1952), the Board held that:...the honest belief of an employer that striking em-ployees have engaged in misconduct provides an ade-quate defense to a charge of discrimination in refusingto reinstate such employees, unless it affirmatively ap-pears that such misconduct did not in fact occur....[O]nce such an honest belief is established, the Gener-al Counsel must go forward with evidence to provethat the employees did not, in fact, engage in suchmisconduct. The employer then, of course, may rebutthe General Counsel's case with evidence that the un-lawful conduct actually did occur.The Board has reiterated the holding of the Rubin Bros.case in numerous cases thereafter.'0The employer may premise his belief of striker miscon-duct upon reports of its guards and other written reports."''However. the employer cannot rely upon a mere showingof general violence and destructive activity, but must in-stead rely on specific misconduct of the strikers whom itdischarged.'2A passive participant in a joint act of miscon-duct. such as assault and battery. must assume some re-In e. of the .ithdraal of the 8(aH2) and (5) allegaiions. I concludethat the strike was an economic strike.E mployees Kuenzi. Schibline. and Ziegelbauer wee. according to stipu-laion of the parties. reinstated on June 22. 1977. and placed on the post-strike preferentiall rehire list. The Respondent offered no evidence of theirmlsconduct. No facts were adduced concerning the circumstance o(If theirreinsatement. Accordingly. I draw no inference from the fact of their rein-statlenenl However. hey were. according to the stpulaton. discharged ongrounds that their strike ac(lsisv consisted of misconduct.In .a recent case. -D) lnip Dii)i,m ('t, ord ( inirt. In .228 N R B1484. In 3 (1977) the Board refused i) consider the Adminlstrail IlwJudge's suggsted ilodificatllon of the Ruinl r. case. re. Ihat the Bo.lrdoru.t It impose upon Ihe cmploier "the bhurden o shiine gCuilt,. If tihemploscer flls lo aidsise the emploeec. ihin a reasonablce inic .ftcr hliemployer learns of the alleged micondus t anid r of the acquilttall. thatll theincident m.a) Imperil the enploee's job" (228 NRB al 1492 )| f ,.r, i. , ,i rmm -,ro. In. 224 N R 91 , 97 ( 1976). enifd iin i,574 2d 835 ilh ( r 19?X)f, A, Idiiitri. Ir, .184 NI R 472 1970) ( ...io.r t ., Io ,. 1/. 2'1\ R b14. los (1973): i ee ;ll-O ils f / ...u.... I .. riuu 1,- 1/ ,I 390. ft .11I( 'r 11Io iem ployNeS &it tEheS ex e t o N Cf e y47av d B e l 44XI).('ISIO()NS OlF NATIONAL L.,ABOR RLLAIO()NS BOARI)sponsibilit for the misconduct if that person fails to disas-sociate himself from it." An employer's failure to interviewthe strikers prior to discharge or to attempt to obtain theirversions of misconduct is not unreasonable when the em-ployer, as in this case, has relied upon the accounts of per-sons who witnessed the misconduct.14Harold Maury, manager of industrial relations for theRespondent, conducted an investigation of the strike re-lated misconduct. He relied upon oral and written reportsof supervisors and upon enumerable affidavits. He also re-viewed public records, which include arrest reports in casesof conviction, at police headquarters and at the office ofthe clerk of the court. He interviewed witnesses to variousincidents and also interviewed superior officers in the po-lice department.'5 A professional photographer made amotion picture record of the misconduct at the picket line.The strike ended on November 20, 1976. On January 4,1977, after the Respondent evaluated the alleged miscon-duct of 120 strikers, 50 strikers were discharged for strikemisconduct. Other strikers were placed on a preferentialrecall list. On September 13, 1977, after Respondent ac-quired additional information, another employee, Bell,who had been recalled, was discharged for strike relatedmisconduct. Twenty-six of those discharged for strike mis-conduct are alleged in the complaint to have been violativeof the Act, and, according to the General Counsel, are enti-tled to be placed on the post-strike preferential rehire list.'6a. The rock-throwing incidentsOn April 26 and 27, the first strike replacements enteredthe plant and the violence erupted. The replacements en-tered and left the plant as surging masses of pickets; sym-pathizers were restrained by the police as a barrage ofstones, nails, and other missiles was unleashed. Fourteen ofthe 26 strikers that were terminated were allegedly involvedin rock throwing incidents and were discharged in whole orin part for that conduct.John Huttar, Jerry Meisner, Dennis Mertens, HarveyAckerman, and Bob McGrathA motion picture film record of picket line incidents wasmaintained by the Respondent. Subsequenitly. Respon-dent's supervisors reviewed those films and identified indi-viduals who had engaged in rock throwing incidents.Huttar, Meisner, Mertens. Ackerman, and McGrathwere identified by four supervisors who had reviewed thefilm and still photographs as strikers who had thrown rocksat cars exiting from the main plant on the afternoon ofApril 26.explanation of this issue by Admintistllise l.aV Judge Michael () Miller.whose l)ecision was adopted hb the Board1,.41an ( able West a I)tvi.swn of .Ah'an .tlunin.oi (fprtailtll 214Nl.RB 236 (1974).14 ,4ssoiatd (ro(er, ii) N/ England. Inc .227 NL RB 12(1). 1(207 (1977Lenfd in part, remanded it part, 562 1 .2d 1333 (st (ir. 1977)" Police (Chief eller testified that SM urs talked toi him seseril tilols :week during the elltire strike inld inquired ililt ionls of rilikel inIcollllhdiibutl slo or replacement orke mlllconduct I he crilmilnal proseedil v ir-volsvig striker ieplicei ents ere all dismissed ho the coe lrtI htree were reinLstated t 1 piefeiciiir il [ hire list .hiillC 22 1977Ihe film and still photographs reveal that the identifiedindividuals were picketing along a 10-foot-high chainlinked fence which paralleled the roadway which was filledwith exiting automobiles. Rocks and stones were seenstrewn in the paths of the cars. These strikers were seen atdifferent moments to have engaged in the hurling of ob-jects. apparently rocks, over the fence and onto the existingcars.The General Counsel argues that the motions of thestrikers depicted on the film show nothing more than thestrikers waiving their arms. However, in the context of thesituation, i.e., the presence of rocks in the paths of the cars;the fact that rocks were thrown by someone; and the pitch-ing motion of the arms of the strikers with objects in hand,as well as other objects seen flying through the air, fullyjustified the Respondent's conclusions that they werethrowing rocks and not merely waiving their arms as theGeneral Counsel suggests. None of the aforementionedstrikers testified. I therefore conclude that Respondent hadsubstantial reason to believe that they did, in fact, throwrocks at cars driven by replacement strikers as they exitedthe plant on the tumultuous day of April 26. The GeneralCounsel argues that such conduct, in any event, is isolated:that there was no demonstrated damage to the automo-biles: that the rocks were not thrown with great force; thatthe conduct occurred during a time of great anxiety; andthat in view of the long tenure of the strikers, discharge isnot warranted.'7The Board has held in certain cases thatcompulsive, isolated, and trivial conduct such as eggthrowing does not warrant discharge.' As noted by theBoard in MP Industries, Inc., supra at 1710:The Board and courts have consistently held that"not every impropriety committed in the course of astrike deprives an employee of the protective mantleof the Act." Although an employee may actually haveengaged in misconduct, he or she may not be deniedreinstatement absent a showing that "the misconductis so violent or of such serious character as to renderthe employee unfit for future service."An argument can therefore be made that throwing arock over a fence does not justify the extreme measure ofdischarge, especially when that conduct occurred on oneoccasion of a lengthy period of time. In Alcan Cable West,supra, the Board reviewed the full context of the situation,i.e., the length of the strike, the general extent of picket lineviolence, and the severity of and frequency of the miscon-duct of the strike.'9 In that case the Board found that asimple impulsive act of knocking off a side view automo-bile mirror was so minor as not to justify a discharge. Inthe same case it found other conduct whereby a strikerwho was not the prime actor in serious misconduct ofothers. but who voluntarily accompanied the malfactorsI I he (;eneral Counsel cited no case, and I am awa ire of nonc, whereinthe Ba ll has considered the tenure of the striker as a lustiflcatioin or excul-patI)oi for aci of lliiCollidClt1/i' ndutiricL In ./ Ial 22' NlRB 171'1. 171 ( 11977): VtSlor Biomisw,r. Iv, l. i ()t,' i A ( l, 11d i (hI, l/ l f'i t l In , 217 Nl RB 4(08i1 tie Board iitde ri, reference thereill or esT ,-herc to [he srikers' telLJ[C OIDDINOS &I LEWIS IC44)and took no steps to dislssc(iale h lllsClf from the malefa c-tors, was obhliged to bear the reponSibhilits for their mis-conduct. If further adopted the finding that a striker ai,disqualified for reemplo menr t for throwing a rock a;t a carIn the Instant case, the llsconduct occurred on I da oa \,er prolonged strike. However. that da had witnessedsome of the most violent acts of picket line misconduct.including a barrage of stones and missiles. It ma ver wellbe true that a single. impulsive, isolaled act does not ustif\discharge.2" However, I cannot include that the hurling ofrocks in the manner herein is either impulsive or isolated. Itwas done within the context of numerous other persons'actions of unprovoked throwing of missiles, with sufficientvelocity to traverse a high arch over a I-foot fence which.in turn, necessitated a dissent of sufficient speed to ha cmade the occupants of cars aaae that the were beinllshowered with stones, rocks, or other hard ohjects. I he factthat each striker threw a rock not at the same moment butlat different intervals, apparenltl well space. as the striker,traversed the parallel lane in a deliherate gait, tcnds todestroy any notion that the barrage of stones WIa s the csulof a sudden flash of temper' Rather, it appeared to con-sist of a calculated. concerted, well timed effort to maintainla steady bombardment of the exiting vehicles.The strikers, at the er least. could not have failed torecognize that the were oining in the conduct of otherswhich, in its cumulative form, compounded the effect ofeach specific act and contributed to the oerall co rclonand intimidation of a nonstriker who had the legal rithlt tocross the picket line. I find it of little weight tlit no onetestified that any specific damage was done to any inli id-ual car. It is nvi conclusion that the se eritS of the miscodclti ,ofJohn Iluttar. Jerr Meltsner, D)ennis MCltC ell. 111 \ck-ernlian, and Bob McG(irall, consistin of ock ihit ll\in itexisting cars and strike rcplaceienls. is sufficleint o al ,rant their discharge hb RcspondcnltManI ice SchnrlihlF:ond du Lac Police I)eparlnmilt Sergeant I rank Klotz-baitch testified crediblv and wtl hout contradiclin or rebut-tal to the events of April 26, at 4 p.. at which time re-placemlent workers were exiting from the plant parking lot.Klotzbach was in olved in directing traffic and restrinillnthe crowd while stones bombarded the cars. As raffi thin-ned, he observed from distance of Is feet one strikercarrying a picket sign in one hand and thro inta stones atthe cars with the other hand, I or 20 feet fromn the cars.Klotzbach went after hii as a stont left his hanld. I lhii flr itlrd has ckl cwshcc fOUIld rk IhItIi L 1 ll 11lltltt u11 1iltl'lililloSll uoiltl to dilst lf. efnl C oiil cc', lt.lil rCCnIl-dX IIIC1 A/i ,,,ll ",A I lil,( ,I mr1l-,;,n 1t I RB 1(7. 175 11711 1,,tn ( ,:/I/ if l. , i t,;,2 f } itlls re;¢l no ,s,1 i. m ,illl ic e k t srtrkt, t lr i t el. ., , lcrIUrl lloI 1 [1 1 'nml-o nclt that.ltlltltil "o Iu ld I l ht\ tir .CI' 0\t' ILO1SL' I 111l/cll let)in R nther. tihe l .1i'nic ll Iilc I ,il/ .1I[ cl d d'h ,rll rI ( f /Ar n, .,dIA L.l,l i ( .1/-1 .I/,lq1thOll l I %11(i,. 1h Au. ,I Crlll"lcdhl h [,it'ltl'rl r t", Ix 't\ l11 { 1111 .1 .1IIIIlIdl i iJ u.l1 kltk :in I[I I 1Hllll Ill1 1 lc .1 llc kJi ll .l 11 11 1 I i Il11d h1.lhc fill I ..o, sflirC Ih.l t .iol rla e /Iltlel aiii u1"po I [l IT ,llJ (\illthe al. ltn if llc rnh 't( i.i.,ili .,t J i ll , 1 I , 11" I" TO l 1 n TCl , 1- 12tlk ,i l 'fr h t.abrgeofficer did not observe where the stone landed. lie arrestedthe striker who identified himself als Maurice Schmuhl:Schniuhl gave his lddress. n arrest report as subse-quentl? prepared h Klotzbach alltl theraflter Schmuhl ipleaded gult to a disorderly ctonduct charge, i.e..throwing a rock at i vehicle. Schmuhl did not testlif. Re-spondent was full, Justified In its cnclusion that Shmuhlengaged in the act of throwing rocks aind stones \lith numncrus other persons on April 26.I reject counsel for General ('ounsel's contention thatthis incident costituted a mere irritant to nonstrikers be-ausci of the throwing positions of Schnilil. hich ciGeneral('ounsel con tends were awkwWardl. nid rio dira (i e ;adetonlrstrated. Schniluhl's contduct as participatll i tiltegenerll ;Issault with rocks and sttolles colnstilttued sufficientmisconduct to watrrant his discharge rcg;irdless of his pitch-cim technique or cllcs c;lctIr;c. \ ccrlrln. I c( ,nclllue ithalIhis discharge was warrltel. dRobett Pcl IollKlotzhbach ils testified Witlltut contradlcticti n ( rebuil-tal to similar incident at ihbout the sillne tlllle: he arllcstedRobert Perron for disorderl conduct after hie siw Perr, neitgag iIg in a pitchinlg tmotion ;:iltd heard rocks litting car-aifter hle s; at least Olle rock leat Ierro's hands .Pe'l iitheleeiflter Ipleadeid no110 onest to i disorderls tcoldut11chare for i i lchlt hI ;as arrested. i.e.. ". .thre niiles,to Lit: a rock at ehicle"'' ie did not iestifs in thlis c iseI therefore coinclude that Respondcitt llit reislabIlcause to believe tIlhit Perron eigaed ll n sufficient ltiscon-dtl t , airrant his discharge.IFdth:rd BallwanPolice ()tlctr lihnke tified ccdibl\ aid lthlll Lonttli. l tillt 1io li arrest o'f I't \\ ;ir l II;i;ls i/ iri Lit '1 1 i1.OTI Aplil 2. fol Clllel it rock thiotil t ih t Ch l it ;1litcrIllllig ilsontrikle i lie plail Blllikc s I.\ BAlil/ iT)the iillst of t Clowrtdl f pickets. igorousls tlhro ig rock.Behike turned rould aiftr hearing thud andl oshcr.cdlthat ; windshield f an incoming iutonm obile uais mn ishcdBalluitR later pleaded no coitcst and ;was clonlt ictCd ofrealtinit ;i disturh;ance hb "rowine missiles at e-thiles''oin \pril 27 \lthouth argitmernl is m;ade hb the (;eneral('ounse l hi Ie windshieldc ma ;ilread have been bro-ken. since Betihnkc l i] 1lot ;Ictuall, (observe its prior condi-1lll itlld] Io) ote reported a hroken illtdshield I ColicludetIlht stifficient roulndl s e\ist for Responident to hac clon-cluded,C hbased upoll the coinvltionl for "throing! missiles atvehicles'' and the rrest report that Ballwain d1id indeedthrou a rock at the indshield. if not break it. Accrordil'l.I conclude tha;t his subseqLuenit discharge sas warr allted.('orrine NielsonPolice ()fficerl llnls Steffetl is ,i member of the Iond duI.,c Police I ictll Sqll;id hli i 11ir;illd T 11 l(t1 ontrotl.Stiffcl testilcd IMll otl Xpril 27 hie \\Is dlcp!oN.l it the11111al plant \est gate t11 .JohIlsoIi .\Ctllllc fil the pllposcof controllin!g the cro,Id hetween thIe fenced area a;nd the(iIt)t)INGS & I EWIS. INC 44i) 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDsidewalk. At 7 a.m., as cars with replacement workers en-tered the plant, he observed at a distance of 15 feet CorrineNielson throwing a baseball-sized rock at one of the cars asit entered. He did not observe the rock actually strike thecar, but he heard a striking sound. As Steffen was preoccu-pied with attempts to control the crowd, he instructed an-other nontactical unit police officer to make the arrest. Thearrest report was later composed by Steffen. Nielson laterpleaded "no contest" to a criminal complaint.Nielson testified that she was indeed present at the pick-et line on Johnson Avenue at the time in question andserved as a strike lieutenant. She testified that she was pres-ent in a crowd in excess of 100 persons, many of whom shedid not recognize and that "well it was just different thanwhat it [the picket linel had been on normal days. And itwas because of the replacement workers." She admittedthat she was accused by a police officer of throwing a rock,that she was arrested, but she denied actually throwing therock. She testified that she did not recall seeing officer Stef-fen, but that she was not wearing her glasses and could notrecognize anyone more than a few feet away. She admittedthat she carried a rock with her to the picket line from herhome, but that she threw it to the ground to get rid of itwhen she arrived at the picket line. She explained that shecarried a rock for protection and she testified "I grew upin Indianapolis, and I learned at a young age that youcarry some kind of protection when you go anywhere." Shealso testified that she usually carries a rock in her car andthat "I always had a baseball bat in my car which I didn'tthink was appropriate to bring on the line. But a rockmakes a hard fist if you need one." She said she threwaway the rock because she assumed she was "amongfriends."On cross-examination, she admitted that she did notnormally carry a rock to the picket line because she usuallyarrived in the day light, whereas, on the 26th, it was earlymorning. She admitted seeing some rocks in the air butcould not see who threw the rocks. She could not say be-cause of the fact that she was not wearing her glasses andcould only see a few feet distance. Therefore, she saw nocars being kicked nor any nails being spread despite exten-sive testimony to such by others. She testified, however.that the purpose for which she was present was to try andlocate persons whose names were on the list that she had.How she could do this with her alleged deficiency was notexplained by her. Nor did she explain how it was possibleto testify as to the large number of strangers on the picketline.Having observed the demeanor of Steffen and Nielson, Ifound Steffen more convincing. Nielson was not only lesspersuasive in demeanor, but her testimony, I find, is inher-ently improbable. She inadvertently admitted a rock ismore appropriate to use on a picket line than a baseballbat. I am convinced that she engaged in rock throwing astestified to by Police Officer Steffen. I conclude that Re-spondent, therefore, justifiably discharged her for rockthrowing on April 26.Herb BerghandlerThe uncontradicted and unrebutted testimony of PoliceDetective Robert Venne and his partner, Detective Bord,reveals that on April 26, at 4:15 p.m., as replacement work-ers' cars were leaving the parking lot at the plant, crowds ofpickets engaged in shoving and stone throwing; at onepoint, one of the pickets stepped out of the crowd of pick-ets and forcefully threw a jagged rock which hit one of theexiting cars and bounced into the parking lot. The rockthrower, Herb Berghandler, was arrested and subsequentlypleaded no contest to a charge of disorderly conduct, i.e.,throwing a missile at a vehicle, and was fined. Althoughthe arrest report did not indicate that the car was actuallyhit, the Respondent, I find, had sufficient grounds uponwhich to conclude that Berghandler engaged in the bom-bardment of replacement workers' automobiles on April26, and therefore, I find that his discharge is warranted.Although there is other uncontradicted evidence that Ber-ghandler engaged in an egg throwing incident on July 9, 1find that conduct too trivial to warrant consideration as abasis for his discharge.4Furthermore, I find it of no significance that Respon-dent did not refer to the egg throwing incident in positionstatements submitted by the Respondent to the RegionalDirector during the investigation of this case. A Respon-dent's statement of the position may evidence a shifting ofreasons for discharge and therefore may, in certain cir-cumstances. be indicative of a pretextual motivation.25However, I do not find that failure of Respondent to ad-vance all its evidence of a strike misconduct at one point intime to constitute a "shifting" of reasons for the discharge,where its position is not inconsistent, and particularlywhere the General Counsel chooses not to submit rebuttalevidence.I.en BurtonRespondent's supervisors Draeger and Wehner rode inthe same car as they exited from the plant on April 26, at 4p.m. They were temporarily halted by a crowd of pickets,but the police cleared their paths. The car exited and start-ed to drive up Seymour Street. Draeger, the driver, whowas driving at a speed of 15 to 20 miles per hour, testifiedthat he saw Len Burton vigorously throw a stone in a sidearm pitching motion, and that the stone hit the side of acar immediately in front of him at a distance of 10 feet.Wehner testified that he saw Burton throw a rock orstone in an overhand pitching motion at a car which wastwo or three cars ahead of him. The stone missed the tar-get. Draeger was 15 yards from the incident that he viewed.Wehner testified that he was 15 to 20 feet from the incidentthat he viewed. The General Counsel argued that these twoapparently separate incidents could not have occurred be-cause Burton could not have had sufficient time in whichto pick up a second stone and throw it, if, indeed, the carwas proceeding at a rate of 20 miles per hour. However,Draeger's speed estimate was uncertain and roughly esti-mated, as he so testified. Hie was proceeding slowly, havingjust made the turn with his automobile around the corner.f1' Il.i-lt .Iw-. 227 Nl RB 1709.I ti,ttcn I. R o ( tglltt. /,n, d h , & ' (ilrlings. 231 NLRB 9121977) GIDDINGS & LEWIS, INC.451Burton did not rebut this testimony. Lester Gruenwald tes-tified that he was present with Burton but that he failed tosee Burton throw any rocks. However, Gruenwald, whoadmitted that he and Burton were there for the purpose ofpreventing cars from exiting the plant, also conceded thatthere were times when he had his back to Burton and thatBurton was not always next to him. I conclude thatGruenwald's testimony does not constitute an effective re-buttal of the testimony of Draeger and Wehner who im-pressed me as truthful and crcdible witnesses. I do not findit inherently improbable that Burton could have had morethan one rock in his hands and could have thrown them inrapid succession. Accordingly, I conclude that Respondenthad sufficient cause to believe that Burton participated inthe rock throwing of April 26 and was warranted in dis-charging him for that conduct, in the absence of any effec-tive rebuttal by the General Counsel.26Al GreenThe uncontradicted, unrebutted, credible testimony ofVice President William Nyberg and William Ritter, revealsthat at 7:30 a.m. on April 26, as they were engaged in adiscussion in Myberg's street level office, they peered outthe window to observe a group of pickets passing by onJohnson Street; at that moment, one of the pickets, lateridentified to them as Al Green, threw a rock at the win-dow. The rock hit either the window or the window frame.Nyberg was 7 feet from the window and 15 to 17 feet fromGreen.Green's activity was not isolated to April 26, accordingto uncontradicted, unrebutted, credible testimony of VicePresident Charles Zwerg. On June 16, at 7:10 a.m., asZwerg attempted to exit the main plant in his automobile,his path was blocked by an accumulation of roofing nailsin the driveway. He stopped, got out of his car, and pickedup the nails. While some pickets heckled him, Green andanother picket retrieved some nails from the driveway. AsZwerg got in his car and drove out he saw Green scatteringthe nails he had just picked up back into the driveway intohis direct path. Although the other picket, Schneider, testi-fied that he was present I day (date unknown) at about9:45 a.m., shortly after his commencement of picket dutyat 9 a.m., he helped clear a path with Zwerg and did not seeGreen, who also retrieved nails, replace the nails intoZwerg's path. Schneider conceded that Green was on theother side of Zwerg's car and that his view of Green wasblocked so that he could not see Green's hands. Thus,Schneider's testimony does not effectively contradict norrebut Zwerg's testimony which I credit, and which I findprovided Respondent with reasonable grounds to concludethat Green engaged in picket line misconduct.The scattering of nails at places of egress and ingress onthe picket line at a strike bound plant has long been held26 Respondent also submitted uncontradicted. unrebutted testimon con-cerning Burton's use of obscenities and spitting through the open windo ofan exiting automobile of a replacement worker on August 6. 1 consider thatincident too tinvial and impulsive to conclude that such conduct swarrlits punishment of discharge alone or in part Cf A.isrociaud (roier ,, 4 ,iEngland, Inc. 227 NL RB 1200by the Board to constitute misconduct sufficient in itself towarrant discharge.? I conclude that the conduct of Greenin scattering nails on the driveway on June 16, coupledwith his conduct of April 26, i.e., throwing a rock, in thepresence of striking employees, at the window of Respon-dent's plant as two managerial persons peered out, consti-tuted sufficiently egregious conduct such as to warrant hisdischarge.Robert RockRobert Rock was discharged as a consequence of a rockthrowing incident that occurred on June 14, 1976. PoliceOfficer Behnke testified that he was sitting in an unmarkedpolice car on Brook Street, south of Johnson Street. BrookStreet borders the west end of the Respondent's parkinglot. No cars had yet exited from the lot at 3 p.m., whenBehnke observed Robert Rock "lob" a couple of "hand"sized rocks over a fence which landed on the replacementworker's car. Rock was arrested. Another officer preparedthe police report. There is no evidence that Behnke or theowner of the automobile who testified at the instant hear-ing were interviewed by Respondent prior to the discharge.The police report reveals that the rocks were about 2 inchesin diameter and that "there was no damage that we couldsee that resulted from the rocks being tossed." The reportalso revealed that Rock was "very intoxicated at the timeof his arrest." Subsequently, Rock was convicted and thecourt records reveal that he "did make an countenance orassist in making an improper noise or disturbance in thepublic streets of said city." Rock did not testify in rebuttal.I conclude that although Respondent had sufficientgrounds to believe that Rock had engaged in some miscon-duct, it was conduct of a purely impulsive and trivial na-ture. Rock engaged in no other misconduct during the en-tire duration of the strike. He was apparently "veryintoxicated." His conduct did not occur as part of a mas-sive effort to harass strike replacements as had occurredduring the peak periods of concerted violence. Althoughthe car owner testified that his already battered car hadbeen damaged while parked there that day, it is not certainthat the damage was caused by Rock. His conviction rec-ord is silent as to rock throwing. Accordingly, I concludethat his discharge is unwarranted and violative of the Act.29Gerry WonserErnest A. Korrell, customer service manager, testifiedcredibly. without contradiction or rebuttal, to an incidentinvolving Gerry Wonser that occurred on May 21.lore Business Formns. Inc. 224 NLRB at 398: Ostego Ski Club -HIddenVa/let. Inc. 217 NLRB 408.I2 With respect to a rock throwing incident of August II. alhnough acril.lnal complaint issued, the case was dismissed pursuant to the failure ofthe sole witness to testify Inasmuch as Respondent did not act againstreplacement strikers who had been charged with criminal complaints thatwere subsequentl, dismissed. I do not consider reliance upon the August I Iincident as justifiable.' See Af/ihtr Steel Co('npan, 226 NLRB li63. 1168 (1976), where theBoard a.dopied the finding of an administratise law judge that an mpulsive.isolated rock hrowin illcidenti was not uch erl>Us misconduct as to lutl-s diS,,t l recGIDDINGS & LEWIS, INC. 451 452DECISIONS OF NATIONAI I.ABOR RELATIONS BOARDWonser's office overlooks and is adjacent to the executiveparking lot. At 11:15 a.m., he looked out of his office win-dow to observe the following scene. A large size, creamcolored automobile had driven into the parking lot. Fouroccupants had gone into the personnel department. There-after, they came out and reentered the automobile and at-tempted to drive out but were impeded by a group of sixpickets who walked slowly into the driveway in the directpath of the car. The automobile then proceeded to anotherexit but was followed by the pickets. As the bumper of theautomobile slowly approached the sidewalk, one of thepickets jumped on the hood of the car and sat on it. Thedriver then rapidly backed up 15 to 20 feet. When the carstopped, Wonser, one of the pickets, picked up a baseballsized rock and hurled it at the windshield, thereby causingit to shatter. Wonser was not placed in any danger by themotion of the car. No police were present and no subse-quent police report was made. A few days later, Korrellsubmitted an affidavit recounting this event to Maury or toone of his assistants. Korrell was well acquainted withWonser from past dealings.Wonser was involved in a second incident which Re-spondent contends also justifies his discharge. On Febru-ary 13, Wonser was arrested for refusing to comply with apolice officer's request that he remove himself from thepath of an exiting automobile. He was subsequently con-victed of disorderly conduct and fined. The circumstancesof the incident reveal that the car had been halted becauseof the presence of a group of pickets in its path. The drivergot out of the car to inspect it because he thought it hadbeen touched and possibly scratched by a picket. Wonserobjected to the police officer's request that he leave thedriveway on the grounds that the driver was not even in thecar at the moment of the officer's request. Since that wasthe case, Wonser thought he and other pickets could walkin the driveway. Thus, he protested the opinion to the offi-cer. His disagreement with the officer over his picketingrights led to his arrest and conviction. There is no evidencethat Wonser blocked the car as it proceeded or at any timewhen it was able to proceed. Under such circumstances,although not condoning Wonser's refusal to comply with apolice officer's judgment on traffic control, I do not con-clude that this incident alone justifies discharge.However, I do conclude that Wonser's conduct with re-spect to the rock throwing incident, in concert with an at-tempt of other strikers to harass persons crossing or at-tempting to cross the picket line, was sufficiently deliberateand so egregious as to warrant his discharge. For the samereasons previously stated, I do not find that Respondent'sfailure to allude to the rock throwing incident in its posi-tion statement to the Regional Director to constitute suchreason as pretextuous. The incident was reported to Re-spondent in an affidavit, and Maury conducted a review ofall affidavits and reports made by his supervisors andothers. The failure to include all misconduct in an investi-gative statement of position does not necessarily raise aninference of bad faith, particularly where Respondent's po-sition statement is not inconsistent and its evidence is notrebutted. I therefore conclude that Respondent justifiablyrelied in part on Wonser's misconduct related to the rockthrowing incident, and that its termination of Wonser wasnot violative of the Act.b. Nail scatleringElaine JenksOn April 19, about 6:45 a.m., after his tour of duty as acounty traffic police officer ended, Allen Jaber was return-ing his squad car to headquarters as he drove past Respon-dent's plant on Seymour Street. He noticed Elaine Jenksbent over in the driveway. He testified that because he wasuncertain as to whether she was placing or removing nails,he lifted his foot from the accelerator and coasted by, andthat at a distance of 25 feet he observed her place two nails,each of I to 1-1/2-inch length, point up in the driveway.He could recall seeing no other nails, but he was not cer-tain. He accelerated again and proceeded to radio a mes-sage to police headquarters to send someone to check thedriveway. He conceded that he had no idea of the speed ofhis squad car but testified, "but I believe it was under 25miles an hour."Jenks testified that she reported for strike duty about 6a.m., and that she noticed some strikers picking up nailsthat had been strewn in the driveway, apparently beforeshe arrived. She went over and picked up some nails. Shetestified that some city police officers also cleared thedriveway, but a few nails were left along the side of theroadway.Officer Mullinex testified that after Jaber had returned,he and Jaber drove to the plant. Jaber identified Jenks, andshe was advised that an arrest report would be made andthereafter she would be notified of a court trial date. Shewas not taken into custody. Mullinex executed the arrestreport. However, prior to the arrival of Mullinex and Jaber,Officer Klotzbach had received a call from the police dis-patcher and he arrived within a few minutes. Officer Klotz-bach testified that he observed several neatly arrangedrows of roofing nails, each set point upward, solidly acrossthe entire driveway, and that he observed no one pickingup nails. A few moments later, Mullinex arrived afterKlotzbach called for a transport car. Klotzbach testifiedthat he made the arrest. Klotzbach testified that he did notpick up the nails and that he "had Officer Mullinex pickthose nails up." Mullinex, however, testified that when hearrived he actually saw no nails in the driveway. Jenks'testimony that city police officers were parked nearby wasnot contradicted. Those officers made no arrests.Although Jenks' memory was suspiciously vague whenasked to recollect instances of rock throwing and theevents of April 26 and 27, 1 was impressed with her overalldemeanor, and I am convinced that she was truthful withrespect to the nail placing incident. Furthermore, I placemore confidence in the accuracy of her testimony than thatof Jaber who, after completing his tour of duty, observed awoman handling -inch roofing nails from a 25-foot dis-tance while seated in a moving vehicle. Jaber may havesincerely believed that Jenks was placing nails, but his un-certainty over her conduct upon his initial observation, hisuncertainty as to whether other nails were already in thedriveway, and his uncertainty over his speed and generallack of assured demeanor cause me to place more reliance GIDDINGSS& L.EWIS, INC..453on Jenks' testimony. Furthermore, Mullinex' admissionthat no nails were present upon his arrival, a short timelater, lends credence to Jenks' testimony that she and otherstrikers removed the nails from the main portion of thedriveway. I therefore credit Jenks and conclude that sheengaged in no strike misconduct, and therefore that herdischarge was unwarranted and violative of the Act.c. SpillingTom DeerAt the time of the strike, Tom Deer served in the capaci-ty of the local union president and picketed along withother employees. The Respondent contends that Deer en-gaged in picket line misconduct sufficient to warrant hisdischarge; i.e., spitting at persons crossing the picket lineon two occasions.The first occasion allegedly occurred in late March 1976.David Schmitz, senior program engineer, and James Bech.a fellow employee, testified that when they were exiting theplant gate at 3 p.m., Deer. after an unsuccessful attempt tospit at their car, managed to spit through the opened sidewindow of their car and hit Schmitz with some spittle.Replacement employees Randall Roy and Joyce Theyer-al also testified that on June 18, as they drove out of theplant at shifts' end, Deer spit into Roy's face. I credit testi-mony that Deer spit at and struck the above persons withspittle. His testimony denying such conduct was un-convincing. He admitted that he engaged in the conduct ofspitting at automobiles crossing the picket line and that theevents at the picket line were such as to put him in a stateof a loss of control. As to the June incident, I credit histestimony that the incident occurred following the aggres-sive driving of Roy. Although inconsistent in details, thetestimony of corroborating witness Urban, who admittedto his own aggressive conduct, impressed me as essentiallytruthful. The testimony of Roy and Theyeral, in additionto being mutually noncorroborative in some details, bothwere conveyed in a most uncertain, hesitant and absentminded manner. Furthermore, Theyeral's testimony em-bellished her previously submitted affidavit as well as thetestimony of Roy, e.g., Roy made no reference to Deer'sattempt to open the door of the car. Roy testified that thewindows of the car were steamed up because of snow thathad accumulated on the ground that day/. Theyeral deniedthat the car windows were fogged up.3Neither rebuttedtestimony of Deer that Roy drove out in a reckless man-ner; whereas, Roy testified on direct examination that theywere in a hurry to leave the plant because of an urgentappointment. Overall, Deer impressed me as being themore spontaneous and open witness as well as a more self-possessed witness. I therefore conclude that Deer spat atRoy's face, but it occurred in the context of Roy's aggres-sive attempt to get past the picket line and was unaccom-panied by any overt or implied threats. Finally. I concludethat both spitting incidents were too isolated and impul-sively trivial so as to warrant dischargei.'D [Deer estiled thai it hald heen a hot humid June da~d. Overturning vehicle and assaulNick AblerAt or about 3:45 p.m. on July 30. a group of picketssurrounded a vehicle in the Respondent's parking lot andthen proceeded to overturn it so that it rested on its side.As police officers approached the group of pickets, picketsdispersed and fled. Two police officers testified that theyobserved Abler as one of the group who had pushed overthe car. Officer Lempke had known Abler for 5 years priorto that incident, having been his former coworker. He ob-served Abler in the group overturning the car: Abler hadhis hand on the vehicle as the car was overturned. At thatmoment Lempke and Officer Raven. who had left theirparked squad car, viewed the scene from the middle of thestreet at a distance of about 60 yards. Officer Ravenviewed a police video tape the following day and pointedout to empke the fact of an individual whom he identifiedas one of the group who overturned the car. Lempke iden-tified that person as Abler. Subsequently. Abler was arrest-ed, charged with disorderly conduct, and convicted. Abler.however, did not testify at the criminal proceeding.At the instant hearing, he did testify and denied partici-pating in the assault upon the automobile. According toAbler, he did not appear on the picket line until after thatincident. Abler's memory as to the events of that day, theevents of this trial, and the events of April 26, was evasive,obscure, and highly selective. I find his failure to recallanyone throwing a single rock incredible in light of theevidence in the record as a whole. His testimony was ac-companied by an equally unconvincing demeanor. The tes-timonies of police officers were responsive, dispassionate,certain, and untainted by any evidence of bias or hostility.I do not find it extraordinary that two police officers wereable to identify at least one of the assailants under thecircumstances herein, particularly since Abler was wellknown to one of them. Accordingly. I conclude that Ablerparticipated in the act of overturning an automobile onJuly 30.On August 5. Abler allegedly engaged in assault upon apolice officer. Respondent's supervisors identified Ablerfrom a motion picture film as the individual who, whenbeing pushed back by a line of tactical unit police officersfrom the plant driveway to permit the exiting of automo-biles, thrust his fist into the jaw of a police officer withsufficient force to propel the officer backward a few stepsout of the police line.Abler grudgingly identified himself as the individual inthe film account. He testified to a "vague" recollection ofthe incident. However, he denied "intentionally" strikingthe officer. In a most uncertain manner, he speculated thathe may have been shoved so that his clinched fist at theend of his rigid arm landed on the jaw of the officer. Ableradmitted that just prior to the incident, union representa-tive David attempted to calm him down because he. Abler.was "a little high strung" that day and "upset."I 4. o.aId ( rrn a \,I l. tighin.L 227 Nl.RB 12(): l IP Indulitriel.Inr 227 NRB 1711911 iatin gs tl hrmving): 4d.iramc lnduir l .. l)litn(lJcrhl'-d l)o, ( rnrwIton. 220 N RBI 431 1975)>: Ithro'nig gr.ivcl i cr;i ld mitlldlll .o r GIDDINGS & LEWiS, tNC. 453_ ... 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find Abler's obscure denials to be most unconvincingand conclude that the film record accurately reflects him inthe act of landing a straight arm punch on the jaw of apolice officer who was attempting to help replacementssafely exit the plant.I conclude that on July 30 and August 5 Abler engagedin misconduct of such a severe nature that his dischargewas warranted by Respondent.32e. Interference with police officersJoe Baldauf, Dave Peebles, Roger Jaber, and ArnoldRolloff, Jr.On April 26 and on one occasion in early August, severalstrikers became involved in confrontations with police offi-cers which developed into scuffles that amounted to push-ing and shoving contests for which the strikers were subse-quently arrested."Joe Baldauf charged past officers to get to his brotherRichard, who was being arrested. David Peebles attemptedto interfere with a police officer who had placed Peebles'daughter under arrest and who was taking her into custodyby means of placing her in a bear hug. Jaber overreacted toa police officer's attempt to lear him out of a driveway.The officer had physically grabbed Jaber who in returntussled the officer to the ground.Police Detective Boyd was in the process of arrestingnine strikers when Arnold Rolloff, Jr. fell upon him frombehind and caused him to fall to the ground. Boyd got upand reasserted custody over the first striker. Rolloff testi-fied, in my opinion convincingly and credibly, that in thegeneral fracas he was pushed from behind and accidentallyfell upon Boyd. Boyd obviously was in no position to ob-serve Rolloff before he felt RollofFs weight upon him.There is no evidence that Rolloff continued to pursueBoyd. I credit Rolloff that the incident was accidental.With respect to all of the above incidents, I find thatalthough the conduct in each instance is not to be con-doned, it did constitute exuberant behavior which occurredwithin the context of an emotionally charged crown situa-tion and constituted mere isolated scuffling which does notwarrant discharge from employment. Consequently, I con-clude that Respondent unlawfully discharged Joe Baldauf,Dave Peebles, Roger Jaber, and Arnold Rolloff, Jr.3432 For the reasons set forth above. I find no significance in the Respon-dent's failure to allude to the July 30 incident in its statement of positionsubmitted to the Regional Director33 Most of the evidence is uncontradicted, but where a conflict existed,except for the incident involving striker Rolloff. I credit the testimony ofpolice officers as more convincing, candid, and unbiased.34 Respondent's further reliance upon Baldauf's alleged car kicking mci-dent on April 26, is unsupported by the film account which I found to beextremely obscure. Furthermore. even if it did happen, there is no evidencethat any damage occurred or that any contact was actually made with thecar, and I find it too trifling to warrant consideration as a basis for dis-charge.f. Pursuit and threatDavid BellGregory Mumm, an apprentice draftsman and nonstrik-er, left the plant at shift's end on April 27 and proceeded toride home in a Volkswagon with several other nonstrikers.After dropping off two of the passengers, the car drove toan apartment complex. David Bell, striking employee andunion picket line lieutenant, admitted following the Volk-swagon for the purpose of ascertaining the residence ofsuspected replacement workers and for the purpose of dis-couraging them from crossing the picket line. He followedin a pickup truck fitted with a camper from a location onMain Street, away from the plant where he had beenparked and where he had noticed the Volkswagon as itpassed. Another car with several persons inside had beenparked with Bell and also joined him in following the Volk-swagon to the apartment complex which was only a fewhundred yards down on Main Street.Mumm dropped off his final passenger at the apartmentcomplex parking lot. He proceeded through the lot and outof the lot and was followed for about 8 or 10 blocks at nofurther than the distance of three car lengths but usuallythe distance of one. At the first stop sign, Bell unsuccessful-ly attempted to pull in front of Mumm. At the next stopsign, at a main intersection, Bell forced Mumm onto theshoulder of the road and parked at an angle in front ofhim. The second car pulled up right behind the Volkswag-on so that it could not proceed in any direction. Bell'stestimony essentially tracks that of Mumm up to this point.According to Mumm, Bell, whom he did not know byname at that time, got out and ran to the Volkswagon witha length of pipe in his hand, hit the lock on the car door onthe driver's side, and tried to open both doors whichMumm quickly locked. After that, Mumm testified thatBell came to his window and shouted questions to him, i.e.,his identify, where he worked, and the identity of his com-panion, as well as screaming obscenities and simulta-neously rapping the pipe on his window and on the body ofthe car. Mumm identified himself and the passenger he haddischarged at the apartment complex as long-time employ-ees of Respondent. According to Mumm, Bell told himthat he should not return to work the next day, otherwisehe would be "in trouble." Two individuals from the secondcar appeared with Bell and also told him that if he returnedto work he would be in trouble. Mumm testified that hiscar was "such an old piece of junk that it was. ..virtuallyimpossible to tell if there was any damage to it." Mumm'sattention was fixed on Bell and not the other individual.Mumm testified that Bell told him that he would check himout, then he and the other pursuer fled to their vehicles andsped away, ending a 2- or 3-minute conversation.Shortly thereafter, Mumm recounted his experience to aBoard agent at the plant who was assigned to the investiga-tion of picket line violence. However, he did not knowBell's identity. In September, Mumm recognized Bell inthe plant and asked foreman Reitz to identify him. Subse-quently. Mumm reported to Maury the identity of Bell ashis pursuer of April 27. Bell was subsequently interviewedon September 12 by a managerial employee, and although GIDDINGS & LEWIS, INC.455he admitted the pursuit in conversation with Mumm, hedenied that he or any other person carried a pipe at thetime. Bell was discharged thereafter.In his testimony Bell admitted pursuing but denied thatanyone carried a pipe. He had some obscure recollection ofhitting the side of the Volkswagon with his hands. He ad-mitted that he "may have" attempted to open the car door.He had only a vague recollection of the conversation, butadmitted that he questioned Mumm as to his identity andthat Mumm told him that he was an apprentice and not areplacement worker. Bell testified that he asked Mumm ifhe was related to Mark Mumm whom he knew as a re-placement worker, and that Mark Mumm was identifiedby Mumm as his brother. As to the balance of the conver-sation, Bell testified that there was nothing further "that Ican remember."Bell testified that he had had a conversation with theoccupants of the other pursuit vehicle while parked prior tothe pursuit. He could not recall the substance of the con-versation on cross-examination. although on direct exami-nation he had testified that it related to the replacementworkers. He could not identify the occupants of the othercar except that he recognized one person as someone hesaw at the plant "-during the melee that had taken placein the previous few days." Hle was unable to testify as towhether that person was even a union member or a striker.Ron Braun, the personnel manager who interviewed Bellin September, testified that during the interview althoughBell denied carrying a pipe, he did tell Braun that one ofthe other individuals may have carried a pipe. At the hear-ing, Bell denied this.Based upon my observation of the witnesses, I foundMumm and Braun to be more certain in the recollectionsand much more convincing overall than Bell whom I foundto be uncertain, evasive, vague, and highly selective withrespect to what he was able to recall. Accordingly. I creditMumm and Braun.The Board has consistently held that a single isolatedthreat, unaccompanied by any violence, s not such egre-gious conduct as to remove from an employee the "protec-tive mantle of the act." 5 Bell's conduct of April 27 was hisonly alleged misconduct. It occurred at a main intersec-tion, not on some dark isolated deserted place. AlthoughMumm may have been fearful up to the point of his con-frontation with Bell, he was permitted to go his way after abrief conversation. When asked by counsel "what did he[Bell] do on the car with the pipe?." Mumm responded"just basically raps on the car," which he volunteered was"an old piece of junk." The threat itself of some "trouble"was vague in nature and not pursued. I conclude that rap-ping the window and sides of an old piece of junk, accom-panied by vague predictions of trouble, constitutes harass-ment and intimidating conduct: but under all thecircumstances, and in light of Board precedent. I do notl MP Induirieh. Inc, 227 Nl RB 17(9: .4-,o, acd (4,olcr ,n ,( \ , tgland. 227 Nl.RB 1200: (;oronet (CuallA. In, .207 NI.RB 30(4: tlorc His,nest fimrms. 224 NlRB 393. [)espite he clence of cnrar declilon, ofcourts of appeals. I am hbound to folloy Board precedent Sec commenl ofAdministrative Law Judge Almira Stevenson in A.v4 vtltid (;r rs r, fsiEngland, supra at 1207. citing IwaRa Beef Pai,. Inc. 144 NlRB 615 t 1963)conclude that it is of such a serious nature as to justifyBell's discharge from employment.g. Assault and hatter.)Pete MeyerMichael Clemens and Mark Smith, nonstriking employ-ees, left work together on August 12 in Smith's car. As theywaited at the traffic signal on the street in front of theplant, a group of pickets verbally harassed them. The pick-ets were not identified. Thereafter Clemens and Smith pro-ceeded to a supermarket where Smith remained parked inhis automobile in the parking lot, facing away from thestore entrance. Clemens went into the store and purchaseda soft drink and a newspaper. As he left the store withthese items, he proceeded towards Smith's car. Prior to thatmoment, a blue Gremlin with three passengers drove ontothe lot and parked. Two or three of the occupants walkedup to Clemens and without provocation and in silence pro-ceeded to batter him. The first assailant punched Clemensabove the eye with such force that he was nearly knockedsenseless. Clemens bent over and covered his face for pro-tection and also to stop the flow of blood. He was so stun-ned that he could not recollect whether he was hit again ornot. He returned to Smith's car and was driven to a hospi-tal. Clemens suffered facial lacerations and contusions.A police report was made. Both Clemens and Smith gavestatements to Maury. From police photographs Smith rec-ognized Pete Meyer, a striking employee, as the driver ofthe Gremlin and, according to him, the second of the threeassailants who struck and kicked Clemens. Smith subse-quently gave Maury a second affidavit identifying Meyeras one of the assailants. Meyer's companions were lateridentified as nonemployees.Meyer did not testify. Two employees of the supermar-ket, Maurice Plummer and Rem Brandt, testified to rebutthe testimony of Smith to the effect that Meyer actuallystruck Clemens. Despite some inconsistencies in their testi-mony, I am convinced that their testimony is more accu-rate than Smith's testimony. Smith viewed most of the inci-dent while seated in his vehicle which faced angularly awayfrom the scene, by looking in his rear view mirror from adistance of 50 to 100 feet. Although statements given topolice by Plummer and Brandt seem to place Meyer closerto the scene than their testimony which placed him nearthe parked Gremlin, with its door open, both consistentlystated to the police at the time and in their testimony thatthe driver, i.e., Meyer, did not land a blow. However,Brandt, a carryout boy, who was out in the lot, admon-ished all three for picking on one person. According tohim, when he made his admonishment, the driver was outof the Gremlin and had started walking toward the othertwo who had commenced beating Clemens and had comewithin 15 feet of Clemens. Brandt shouted "does it take allthree!" The first assailant retorted "you're f g right."Brandt's comments seemed to distract the assailants andClemens escaped to Smith's car. All three returned to theGremlin and sped off. Plummer and Brandt reported thelicense number of the Gremlin to the police. A criminalcomplaint and a warrant were issued against Meyer forGIDDINGS & LEWIS, INC. 455, . 45(6I) (CISIONS ()1: NA FIONAI. I.ABOR RELATIONS BOARDaiding and abetting a battery. lie pleaded no contest andwas conv icted and fined on November 3.The evidence establishes that Meyer was present withthe assailants in close proximity at the time of the battery.and that he served in the capacity of their willing assistantby driving them to and from the scene of the attack in hisvehicle. 'Ihere is no indication that Meyer made any effortto disassociate himself from the assailants and their mnis-conduct. Therefore I conclude that Respondent had rea-sonable cause to believe that Meyer had engaged in a jointventure of serious misconduct.36 In view of the failure ofthe General Counsel to effectively rebut this evidence, Ifind that Mever's discharge was warranted and not viola-tie of the Act.2. Failure to recall strikers Case 40 ('A 4306a. Refluxl/ to iclth' rctircc i ile post-W.riAc prelltrcntilrehire listThe complaint alleges that the Respondent refused toplace the names of Glen l)ille, Norman MacArthur, andlay Christ on the post-strike list of former strikers entitledto return to work. thereby denying them preferential hiringrights under the Act.I)ille Christ, and MacArthur retired during the strike.These retirees received pension checks during the strike.After the termination of the strike, the retirees requestedreinstatemrien to active duty. T'heir requests were denied.and their names were excluded from the preferential hiringlist.T'he retirement plan does not set forth an obligationwhereby the Respondent must honor a retiree's request forreinstatleieint. It does. howexcr, provide for the possibilityof reemploiyment by making a reference to certain consc-quences in the event that a retired employee is reemployed.Such reinstatelenlt appears to have had had no actualprecedenl. I was Respondent's prestrike practice to re-move a retiree's name from the seniority list upon his re-tirement. It followed that practice during the strike. I lieIllnon was kept up to date b being provided with currentscnlorll rosters.MacArthur testified that min lale Apllril or earls MaN 1970,he had a telephone conversation with Paul Ilolland, super-visor of personnel services. Holland's duties relate to theRespondent's administration of fringe benefits, pensions.insurance, etc. Ils credible testimony that his duties do notrelate to hiring, layoff, or recall of individuals was uncon-tradicted.MacArthur testified that this telephone conversationwith lolland was prompted by a letter that MacArthurhad received similar to other letters that the Respondenthad sent to employees who would soon be eligible to retireby virtue of their age. MacArthur telephoned lolland andmade an appointment to meet with him at the plant. Subse-quently, the): met at Holland's office and discussed Mac-Arthur's eligibility for retirement. MacArthur testified thathe asked lolland whether he could return to work after the'I' an.'n (.'l ,,1 ut. 214 NI R B 256Respondent started to recall workers and that Holland re-sponded "I don't see why not." MacArthur thereupon wasgiven retirement papers. MacArthur signed his retirementapplication on September 28, 1976.In March 1977, after the strike, after MacArthur heardthat some strikers were being recalled, and after he dis-cussed the matter of his reemployment with a union repre-sentative, he telephoned Ron Braun, a personnel depart-ment manager, and asked "when I was going to get calledback." According to MacArthur, Braun professed igno-rance and promised to respond later. MacArthur testifiedthat he received no further communication from Braunand therefore, pursuant to the prompting of a union repre-sentative, he wrote a letter dated July 1, to Respondentstating:I)ear Sir:I was advised, you are to put me back on parental[sicl hiring list do [sic] to financial Difficulties.By International Association of Machinist andAerospace Workers, Grand odge District 10. of Mil-waukee, Wisc.By letter dated July 5, signed by Maury, MacArthur wasadvised that reinstatement from layoff status was unprece-dented and that all retirees must be treated the same, andthat it considered retirement a permanent situation.lHolland testified that he indeed had had a conversationwith MacArthur about early retirement, and that MacAr-thur. like many others, asked if he could retire for the dura-tion of the strike with an option to resume active duty afterthe strike terminated. Holland testified that his responsewas, as in other similar situations, that although nothing inthe retirement plan explicitly prohibited reinstatement ofretired employees, that he could not provide an answerbecause "no company decision had been made, there arelegal questions, negotiations will continue and will possiblyhave some impact on the question."Braun testified that MacArthur called him and wantedto know what his "chances were of returning to work," andthat he was told that all retired employees were being treat-ed as permanently retired but that MacArthur protested"that's not the was Mr. lolland related it to me." Brauntold him that he would check with Holland and recontacthim. Braun testified that he checked with Holland andcontacted MacArthur and told him that Holland had de-nied making any commitment but that when he talked toHolland "things were] still up in the air."I)ille testified that in March he engaged in a conversa-tion with his son-in-law, Richard Warden, a nonsuperviso-ry sales employee, in Dille's home concerning possible re-tirement. Warden advised him to telephone Vice PresidentZwerg. Dille called Zwerg and asked him about possibleretirement," and in Dille's words:Although he did sa' as far as he knew, no one hadever done this. But he could not see any reason wh aman could not retire. So he gave me definitely gaveme the impression that I could.l)ille's testimony consisted of conclusionary generalities tothe effect that he discussed "temporary" retirement. tiewas totally uncertain of the dates and time sequences. GIDDINGS &; LEWIS, NC.457I:rom his demeanor ad tone of testimony, I cannot con-clude that he was at all certain as to what was stated ex-plicitly by either himself or Zwerg. Warden was not calledto testify.About 2 weeks to I month after his conversation withZwerg. Dille met with olland at the plant. According tol)ille, he asked Holland "whether this was going to preventme from ever returning to and ." Holland allegedi!responded that "he didn't think there was anything thatwould prevent it." Therefore. Dille executed his applica-tion for retirement during that visit. The application is dat-ed August 27. 1976. to be effective September I.[)ille further testified that in mid-Fehruary 1977. hevisited the plant to discuss a particular pension check. Af-ter he finished his business, he testified that he encounteredBraun and shop superintendent Tom Freeze in the hallwayand asked them whether he could expect to be recalledsoon. Braun purportedly told him to submit his request forreemployment in writing. Dille submitted to Respondent aletter dated February 26. 1977 wherein he alluded to anearlier assurance by Zwerg that he could "return to work."Braun responded to Dille b letter dated March 8. 1977.wherein Braun asserted that there must have been somemisunderstanding; that Zwerg "researched the subject."and informed Warden that athough nothing in the retire-ment plans prohibits reemployment of a retired employee,no retiree had ever been retired and thereafter been reem-ployed, and therefore, the Respondent would have to eval-uate the issue in light of "manl considerations which couldhave an impact on this matter." Braun also asse'ted in theletter that Zwerg took the same position with Dille as hehad with Warden and that Holland "echoed the same in-formation and concerns" in his conversation with Dille.the letter concluded that the Respondent believes it musttreat all retired employees the sarne. It further stated:(Consequently, we feel we have no choice but to con-sider everyone who retired and who has received ie-tirement benefits as permancntl terminated.Zwerg testified in detail as to telephone conversationwith Dille, wherein I)ille inquired as to how long Zwergthought the strike would last, stated that he was aware ofother strikers who had returned to work but that he himselfwas reluctant to cross the picket line, and finally askedwhether he would be reemployed at some later date. Zwergtestified that he told Dille the same thing that he had toldWarden.7i.e., that:...there is nothing in the retirement plan that couldprevent you from returning back to active emplo -ment. However, at this point in time there are mnother considerations that would have to be taken intoconsideration, such as whether or not your seniorit,would apply, would there be a job opening. would weallow you to hump someone. We really do not knowwhether we will open the avenue to retirees returningback to active employment. To my knowledge wehave never had a case in the past that I am aware f.According to Zwerg. )ille responded that he would givethe matter further thought.Holland testified that at the time Dille executed his re-tirement application, lie responded to I)ille's question con-cerning post-strike reemployment as follows:I don't know, no decision has been made. The thing isstill up in the air. However. the new plan does notprohibit anyone from coming back.With respect to Fay Christ. there is no issue of fact. lieretired during the strike on October I, 1976. Thereafter, hereceived his pension benefits. On JuIN I. 1977, he requestedby letter that his name be placed on the preferential hiringlist with other strikers. On July 5, by letter, he was givensubstantially the same response as the other retirees. 'Thereis no evidence that he requested and was granted a prere-tirement commitment of post-strike reemployment.At the hearing the Cieneral C(ounsel argued that all threeretirees were discriminated against hb the refusal to placetheir names on the preferential rehire list because of theirstrike activity inasmuch as the Respondent was motivatedby a desire to rehire as few as the strikers as possible. heGeneral C(ounsel argued that the retirement plan placed noobstacle upon the Employer to the reemployment of a reti-ree. Second. the General Counsel argued at the hearingand in its brief. which is silent as to Christ. that Respon-dent committed itself to their reemployment and thereafterbreached the resulting obligation to rehire them. At thehearing the Gieneral Counsel argued that the obligationwas breached pursuant to an antiunion motivation ei-denced by the subsequent Section 81a)(3) conduct of Re-spondent, i.e., the discharge of other strikers on the pretextof strike misconduct. In his brief, the General Counselmerely argued that Dille and MacArthur were entitled to aspecial status among retirees because of that commitmentand that such special status was obliged to be honored bthe Respondent.With respect to the contention that Respondent was pos-sessed of anll antiinlon moti, ation in its dealings with theretirees, who were not high profile strikers, I calnnot con-elude that such motivation is evidenced b Respondent'sconduct toward other strikers. In those situations where Ihave found that the Respondent unlawfully dischargedstrikers. the Respondent was moti ated h a good-faith be-lihf that the, had engaged in serious misconduct. In thosesituations. I have disagreed with the Respondent's judg-ment as to the gravlt. of that misconduct. However, I can-not conclude that its misjudgment was the result of an an-tiunion motivation. A large number of strikers werejustifiably discharged, thus obviating the argument thatRespondent had concocted a pretextual basis for their dis-charges.As to the alternative theory. D)ille's own testimonv fallssomewhat short of establishing a firm commitment of hisreemploy ment. Moreover, I have no confidence in his un-certain. hesitant. and conclusionarv testimony. As to Mac-Arthur. who also failed to impress me because of his uncer-tain demeanor, I find it unlikely that Holland. whose dutiesdid not run to questions of hire and recall, would havemade a definitive commitment so quickls. I found the de-meanor of Holland. Braun, and Zwerg to have been muchmore convincing, spontaneous, and straightforward. I alsoWalrdJen .i not lle d I rebuil ere', IeulnlOll,GIDDINGS & LEWIS. IN. 457, 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind it more probable that Respondent would not havemade such an immediate decision on such an unprecedent-ed issue as reemployment of retirees, particularly when theresult would have committed Respondent, albeit in a smallway, to financing the strike against itself by permittingsome strikers to subsist upon retirement benefits duringtheir strike activities. Furthermore, a great length of timeelapsed before the alleged commitment and the retirees'assertion to the Respondent that such commitment existed.MacArthur's letter to Respondent does not allude to acommitment by Respondent but reflects that his motiva-tion wa, the advice of the Union because of his "financialDifficulties."I conclude that Respondent, while not making a com-mitment, did indicate to Dille and MacArthur that the pos-sibility of reinstatement was not prohibited by the writtenterms of the retirement policy and that it remain an openquestion. I conclude that Dille and MacArthur, whetherthrough a misinterpretation of the responses to their ques-tions or otherwise, assumed the risk of a subsequent nega-tive decision when they chose to retire during the strike.Having retired, they were removed from the seniority ros-ter, and the Union was so advised. I conclude that uponentering the status of a retired employee, Dille, Christ, andMacArthur removed themsel"es from the status of strikingemployees, i.e., employees engaged in the concerted with-holding of services to an employer. As a retired employee,they each owed no services to the Respondent. As a retiredemployee they each received pension benefits. I furtherconclude that when they sought reemployment, they weredoing so not as strikers, but as former employees with noseniority standing and as employees who had engaged inknown union activities. The question therefore is whetherRespondent refused to reinstate these former employeesfor discriminatory reasons. The evidence does not demon-strate an antiunion animus. Their own strike activities wereminimal. There is no past practice of employing retiredemployees. Under these circumstances, I cannot concludethat Respondent's decision not to place retired employeeson the preferential rehire list to have been discriminatorilymotivated or otherwise violative of the Act.b. Failure to recall former strikers to subsequent vacanciesEugene L. Becker, an employee of long tenure, occupiedthe position of steward from 1951 to 1960: from 1961 to1973, he served on the union bargaining committee. Healso served as vice president during the latter period. In1974, he served as a union trustee. During the first 10months of the strike he served as a strike captain. He re-signed that position. In August 1976. he resigned from theUnion and also quit his employment for a job in Oshkosh,Wisconsin. Subsequently, he requested that the Respon-dent "wash out" his resignation and reinstate him. His re-quest was granted and he was placed on the preferentialhiring list. There is no evidence of any Respondent ani-mosity toward him because of his prestrike or strike activi-ties. There is no evidence that Respondent was aware of hisduties as a strike captain. Although there is evidence thatRespondent's agents maintained observation of picket lineactivities, there is no evidence that Becker's duties were ofsuch a high profile that Respondent's knowledge of themcan be inferred.Edwin Smith's union activities prior to the strike wereminimal. He characterized himself as a "shirker" with re-spect to union activities. During the strike he acted as areplacement strike lieutenant, i.e., he would substitute onoccasion for the strike lieutenant and take the rollcall orprovide coffee. There is no evidence upon which I can inferthat these duties were known to the Respondent. Smithwas placed on the preferential rehire list.Neither Becker nor Smith was recalled to employmentafter the strike. At the hearing, the General Counsel con-tended that Becker and Smith were discriminated againstbecause of their strike activities.38There is no evidence thatRespondent was under the impression that they had en-gaged in any strike activities that would have characterizedthe role of either as that of a leadership role. In any event,the evidence failed to establish that either Becker or Smithwere discriminated against. The job classification openingthat the General Counsel apparently contends should havegone to Becker, i.e., milling machine operator, was givennot to a new employee or to a strike replacement but to afellow striker, Donald Fentje. Respondent recalled Fentjepursuant to the established recall procedures. Fentje wasthe most senior employee in a group of employees eligibleto fill the job. Becker was not considered because he wasnot within the eligible group, i.e., he was in the "DavisDivision" and not the machine tool division wherein theopening occurred.With respect to Smith, there were three other strikersahead of him who were entitled to be recalled for the al-leged job opening. The Respondent did not recall Smithbut neither did it recall those other three strikers. However,Respondent did not fill that newly opened position with anew employee, nor with a replacement employee. Whatoccurred at that point was that no one was hired or rehiredbecause there was no need to add to the total work force.Instead, the Respondent filled the opening from within itswork force by transferring a former striker, Friess, who hadbeen previously recalled to his old job, to the newly openedposition: there was a diminished need for Friess in his oldjob. In any event, had Respondent laid off Friess or someother employee in order to rehire an eligible former striker,Smith was still four levels removed from being recalled.Under these circumstances, I conclude that Smith was notdiscriminated against. Accordingly, I conclude that theallegations with respect to the failure to recall Smith andBecker are without merit.D. ConclusionsI. Cases 30-CA--3950, 30-CA-4214, and 30-CA-4367With respect to the 8(a)(3) and derivative 8(a)( ) allega-tions of the consolidated complaint, in view of the fore-going findings of fact, I conclude that Respondent has dis-charged the following employees because of their unionactivities (strike activities) and thereby violated Section(,Genera;l C (ounsel's brief is silent as toi the issue of their nnrecall. GIDDINGS & LEWIS, INC.4598(a)(1) and (3) of the Act inasmuch as the Respondent hasfailed to sustain its burden of proving that they engaged insufficiently serious misconduct:Robert Rock Arnold Rolloff, Jr.Elaine Jenks David BellTom Deer Harry KuenziJoe Baldauf Larry SchiblineDave Peebles Paul Ziegelbauer 9Roger JaberInasmuch as I have found that Respondent has eitherproven or has adduced sufficient unrebutted evidence toestablish a good-faith belief that the remaining 15 allegeddiscriminatees had engaged in strike misconduct so seriousas to warrant their discharge, I conclude that it did notviolate the Act by discharging them.2. Case 30-CA-4306In light of my finding set forth above, I conclude thatRespondent has not violated the Act by refusing to reem-ploy retired employees Glen Dille, Fay Christ, and Nor-man MacArthur; nor has Respondent violated the Act byfailing to recall to active duty from the preferential rehirelist employees Eugene Becker and Ed Smith.Iv. THE REMEDYHaving found that the Respondent committed certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom, and because of the nature ofthe violations found, to cease and desist from in any other'9 Kuenzi. Schibline. and Ziegelbauer were discharged because of allegedstrike misconduct of which no evidence was proffered.manner interfering with, restraining, or coercing employeesin the exercise of their rights under Section 7 of the Act. Ishall also recommend that the Respondent take certain af-firmative action designed to effectuate the policies of theAct.Having found that the Respondent violated Section8(aX)() and (3) of the Act by terminating Robert Rock,Elaine Jenks, Tom Deer, Joe Baldauf, Dave Peebles, RogerJaber, Arnold Rolloff, Jr., and David Bell, I recommendthat these employees, with the exception of David Bell, beplaced on the preferential rehire list, or if they would havebeen recalled if it had not been for the discriminationagainst them, then to offer them immediate and full rein-statement to the job to which they would have been re-called, or if that job no longer exists, to a substantiallyequivalent job; and make them whole for any loss of pay,benefits, or other rights and privileges they may have suf-fered as a result of the discrimination against them, togeth-er with interest in the manner prescribed in F W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977); 40 and that David Bellbe offered immediate and full reinstatement to his formerjob or, if his former job no longer exists, to a substantiallyequivalent job; and that he be made whole for any loss ofpay, benefits, or other rights and privileges he may havesuffered as a result of the discrimination against him, to-gether with interest in the manner prescribed in F. W.Woolworth Company, supra, and Florida Steel Corporation,supra.Inasmuch as Harry Kuenzi, Larry Schibline, and PaulZiegelbauer, have already been reinstated to the preferen-tial rehire list, no provision for them in the remedial orderis necessary.[Recommended Order omitted from publication.]0 See. generally, Isis Plumbing & Heating Co. 138 NLRB 716 (1962).GDDINGS & LEWIS, INC. 459